Citation Nr: 1456382	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  08-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bursitis.

3.  Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for a right knee disability. 

6.  Entitlement to service connection for a bilateral leg disability.

7.  Entitlement to service connection for a disability manifested by lumps in the breasts. 

8.  Entitlement to service connection for osteoarthritis of the cervical spine. 

9.  Entitlement to service connection for osteoporosis.

10.  Entitlement to service connection for a disability manifested by memory loss. 

11.  Entitlement to service connection for a respiratory disability. 

12.  Entitlement to service connection for headaches. 

13.  Entitlement to an initial rating greater than 10 percent prior to November 11, 2010 for service-connected posttraumatic stress disorder (PTSD).

14.  Entitlement to an initial rating greater than 30 percent for the period since November 11, 2010 for service-connected PTSD.

15.  Entitlement to an initial rating greater than 20 percent prior to November 7, 2013 for service-connected fibromyalgia.

16.  Entitlement to an initial rating greater than 40 percent for the period since November 7, 2013 for service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	John S. Barry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran had active service from January 1979 to June 1981 and from July 2004 to September 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2006, June 2007, February 2008, July 2008, July 2012, March 2014 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In September 2010, the Board denied the Veteran's claims of service connection for arthritis, hardening of the arteries, a lumbar spine disability, right foot disability, bilateral eye disabilities and for a respiratory disability, and also denied the Veteran's higher initial rating claim for fibromyalgia.  The Board remanded the Veteran's higher initial rating claim for PTSD and her service connection claims for bilateral hearing loss, bilateral knee disabilities, lumps in the breast, bilateral leg disabilities, memory loss, headaches, and for osteoporosis to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The Veteran appealed the portion of the Board's September 2010 decision denying her claims of service connection for a respiratory disability and for a higher initial rating for fibromyalgia to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a Joint Motion for Partial Remand (Joint Motion), and vacated and remanded the September 2010 Board decision only with respect to the denial of service connection for a respiratory disability and a higher initial rating for fibromyalgia. 

In September 2011, the Board denied the Veteran's higher initial rating claim for fibromyalgia and remanded the Veteran's claim of service connection for a respiratory disability to the RO/AMC.  The Veteran, through an attorney, appealed the Board's September 2011 denial of her higher initial rating claim for fibromyalgia to the Court.  In October 2012, the Court vacated and remanded the September 2011 Board decision only with respect to the denial of a higher initial rating for fibromyalgia.

In October 2013, the Board remanded these issues for additional development.

In the July 2012 rating decision, the RO increased the Veteran's rating for service-connected PTSD to a 30 percent disability rating, effective November 11, 2010.

In the May 2014 rating decision, the RO increased the Veteran's rating for service-connected fibromyalgia to a 40 percent rating, effective November 7, 2013.  

The Board notes that since the increase to a 30 percent rating for PTSD did not constitute a full grant of the benefit sought, and a higher schedular evaluation for fibromyalgia is possible on an extraschedular basis, the issue of entitlement to an initial rating in excess of 30 percent for the period since  November 7, 2013 for the service-connected PTSD and entitlement to an initial rating in excess of 40 percent for the period since November 7, 2013 for service-connected fibromyalgia remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for multiple sclerosis has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability, entitlement to service connection for bursitis, entitlement to service connection for a disability manifested by lumps in the breasts and entitlement to service connection for osteoarthritis of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is not currently shown to have a bilateral hearing loss disability by VA standards. 

2.  The Veteran does not have a current right knee disability.

3.  The Veteran does not have a current left knee disability.

4.  The Veteran does not have a current bilateral leg disability.

5.  The Veteran does not have a current osteoporosis disability.

6.  The Veteran does not have a current disability manifested by memory loss.

7.  A respiratory disability is not shown to be etiologically related to a disease, injury, or event in service.

8. A headache disability is not shown to be etiologically related to a disease, injury, or event in service.

9.  For the period from July 31, 2007, the Veteran's service-connected PTSD was manifested by chronic sleep disturbance, hypervigilance and irritability which most nearly approximate occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

10.  The Veteran's PTSD symptoms are indicative of occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity is not shown at any time during the appeal.

11.  For the period from September 14, 2004, the Veteran's fibromyalgia has been manifested by symptomatology that is continuous or nearly-continuous.

13.  The 40 percent rating currently in effect is the maximum schedular rating for service-connected fibromyalgia. 

14.  The evidence of record does not show that the Veteran's service-connected fibromyalgia is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  A left knee disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  A right knee disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  A bilateral leg disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  An osteoporosis disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  A disability manifested by memory loss was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  A respiratory disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

8.  A headache disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

9.  The criteria for an initial evaluation of 30 percent for PTSD are met from July 31, 2007.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

10.  The criteria for entitlement to an initial disability evaluation in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

11.  The criteria for an initial evaluation of 40 percent for fibromyalgia are met from September 14, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 8850-5025 (2014).

12.  The criteria for an initial evaluation in excess of 40 percent for service-connected fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 8850-5025 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim for service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

For the Veteran's initial ratings claims, the Board notes that for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

For the service connection and higher initial rating claims, the RO provided notice to the Veteran in August 2005, October 2006, November 2006, October 2007 and January 2008 letters.  These letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the August 2005, October 2006, November 2006, October 2007 and January 2008 letters, and opportunity for the Veteran to respond, the May 2014 supplemental statements of the case (SSOCs) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, she was afforded VA examinations in September 2005, January 2008, June 2008, February 2010, October 2010, November 2010, May 2012, November 2013 and January 2014.  The Board finds that the examinations were thorough and adequate on which to base a decision in that they were based on physical examinations, interviews of the Veteran, and reviews of his claims file.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

Under 38 C.F.R. § 3.317 , service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1) (2014)). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5) (2012); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii) (2014).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §3.317(a) (3) (2014).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2014). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4) (2014).

A.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

An August 1989 in-service audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
15
LEFT
5
5
0
5
15


A September 1993 in-service audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
0
10
LEFT
10
5
10
5
5

The Veteran underwent a VA examination in September 2005.  

Audiometric testing in September 2005 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
15
10
5
10
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The diagnosis was hearing within normal limits bilaterally.  

A May 2006 in-service audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
0
LEFT
15
5
0
5
10


The Veteran underwent a VA examination in October 2010.  

Audiometric testing in October 2010 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
15
20
15
15
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The diagnosis was normal hearing in the right and left ear.  

Considering the claim for service connection for bilateral hearing loss, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

The Veteran contends that she has hearing loss a result of her service.

However, the post-service evidence demonstrates that the Veteran does not have a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds obtained during the pendency of this claim were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition score was not less than 94 percent.  See 38 C.F.R. § 3.385.  

Notably, audiograms in September 2005 and most recently in October 2010 do not show a bilateral hearing loss disability by VA standards.  Thus, there is no competent evidence reflective of a hearing loss disability as defined by 38 C.F.R. § 3.85 at any time during the pendency of this appeal.

The Board appreciates the Veteran's contentions and statements related to her claimed bilateral hearing loss.  However, even conceding that the Veteran was exposed to significant noise in service, the evidence does not show a bilateral hearing loss disability by VA standards.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a bilateral hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

With respect to the Veteran's contention that she currently has bilateral hearing loss disability, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  As a layperson, the Veteran is competent to report that she experiences difficulty hearing.  However, she is not competent to render a diagnosis of a bilateral hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385. 

Absent evidence of a current bilateral hearing loss disability diagnosis, the Board concludes that the claim of entitlement to service connection for a bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

B.  Bilateral Legs, Bilateral Knees, Osteoporosis, Memory Loss, Respiratory, Headaches

Factual Background

A September 1982 chest x-ray was normal.

A February 1983 service treatment record noted rhinitis with occasional headaches.

An April 2004 service treatment record reported that the Veteran had pain in her legs when walking.

An April 2004 service treatment note provided a diagnosis of chronic obstructive pulmonary disorder (COPD) as well as "tobacco".  The treatment note reported that the Veteran had not quit smoking.

A September 2005 VA general examination was negative for diagnoses related to a bilateral leg, bilateral knee, headaches, respiratory, or memory loss disability.

A January 2008 VA muscles examination noted that the Veteran presented with complaints of pain in her elbows, shoulders, hips and knees. X-rays of the knees in May 2007 were normal.  The diagnosis was fibromyalgia.

The Veteran underwent a VA examination in October 2011.  The examiner opined that it was less likely than not that the Veteran's claimed respiratory disability was incurred or caused by an in-service illness as no respiratory problem had been diagnosed.

The Veteran underwent a VA examination in May 2012 for her legs and knees.  X-rays revealed no significant abnormality.  The examiner noted that there were no knee or leg related injuries in the service as she had no complaints related to her knees or legs.  Her x-rays did not show any pathology.

The Veteran underwent a VA examination in May 2012 for her headaches.  The examiner noted that the Veteran had tension headaches in service and had a history of headaches for many years.  The examiner opined that the Veteran's claimed headache condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness as the tension type of headache or migraine was also an associated feature of fibromyalgia.

The Veteran underwent a VA examination in May 2012 for her claimed osteoporosis disability.  The examiner opined that it was less likely than not that the Veteran's claimed osteoporosis disability was incurred or caused by the claimed in-service injury as she had no current diagnosis of osteoporosis.  The Veteran had osteopenia which was a decrease in calcification or decrease in density of bone.  Osteoporosis was a decrease in quantity of bone.  After the age of 30, bone density gradually decreased and the bone accelerates after menopause.  It had no relation of any activities during active service.

The Veteran underwent a VA examination in November 2013 for her respiratory disability.  The examiner noted that the Veteran had a diagnosis of minimal obstructive airway disease that was diagnosed in 2011.  The examiner opined that it was less likely than not that the Veteran's claimed respiratory disability was incurred or caused by an in-service illness as exposure to the constant smoke from the burn pits where she may have exposed may have caused acute respiratory symptoms, but that was more than 5 to 9 years ago.  There was no residual from it based on the several chest x-rays with no evidence of chronic or acute changes.  She currently denied respiratory symptoms and still continued to smoke cigarettes although she has cut down on them.

The Veteran underwent a VA examination in November 2013 for her claimed memory loss disability.  The examiner indicated that the Veteran's score on the Mini Mental Status examination was within the normal range.  The Veteran did not appear to experience any clinically significant limitations with regard to the ability to complete the activities of daily living.  There was insufficient evidence from this examination to warrant a Cognitive Disorder type diagnosis.  There was no sufficient evidence to support memory problems of a clinically significant degree.

1.  Knees, Legs, Osteoporosis, Memory Loss

As the Veteran's bilateral knee, bilateral legs, osteoporosis and memory loss disabilities have similar analyses, they will be addressed together.

Under the circumstances of this case, the Board concludes that service connection is not warranted for bilateral knee, bilateral legs, osteoporosis and memory loss disabilities as the Veteran has not been shown to have current bilateral knee, bilateral legs, osteoporosis and memory loss disabilities.

Regarding the knees, legs and osteoporosis claims, the VA treatment records have demonstrated that the Veteran has a long history of knee, leg and hip pain as well as generalized pain.  However, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).

While the Veteran has experienced bilateral knee and bilateral leg pain, the medical evidence of record does not support a current diagnosis of the claimed bilateral knee and bilateral leg pain disabilities.  Notably, the May 2012VA examiner specifically indicated that there were no knee or leg related injuries in the service and the Veteran's x-rays did not show any pathology. 

Similarly, the May 2012 VA examiner opined that it was less likely than not that the Veteran's claimed osteoporosis disability was incurred or caused by the claimed in-service injury as she had no current diagnosis of osteoporosis.  

Additionally, the Veteran's documented pain has been associated with her service-connected fibromyalgia disability.  

Regarding the Veteran's claimed memory loss disability, the Board notes that a November 2010 VA mental health examination for the Veteran's service-connected PTSD indicated that the Veteran's remote and recent memory was normal but her immediate memory was slightly impaired.  However, per the October 2013 remand instructions, the November 2013 VA examiner specifically addressed whether the Veteran had a memory loss disability and determined that there was no sufficient evidence to support memory problems of a clinically significant degree.  As a result, the probative evidence demonstrates that the Veteran does not have a current memory loss disability and any memory loss impairment is accounted for in her service-connected PTSD symptomatology.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin; supra, Brammer; supra.  In the instant appeal, the claims for service connection for bilateral knee, bilateral legs, osteoporosis and memory loss disabilities must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

The Board also finds that the preponderance of the evidence is against the claims of service connection for bilateral knee, bilateral legs, osteoporosis and memory loss disabilities under the presumptive provisions relating to Persian Gulf claims.  In that connection, the Board finds that, to whatever extent the Veteran has at any point suffered from a disability manifested by pain and memory loss, these symptoms have been ascribed to known service-connected diagnoses-PTSD and fibromyalgia-which precludes service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf.  (Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.)   In that connection, the Board notes that the multiple VA examiners have specifically found the Veteran's complained-of bilateral leg and bilateral knee symptoms to be accounted for by her diagnosis of fibromyalgia while her memory loss has been accounted for by her diagnosis of PTSD.

2.  Respiratory Disability and Headaches

As the Veteran's respiratory and headache disabilities have similar analyses, they will be addressed together.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a claimed respiratory and headache disabilities is not warranted.

The Board first observes that the Veteran's headaches and respiratory disabilities are not related to an undiagnosed illness, as the disorders do, in fact, carry a diagnosis.  

Specifically, as there is a current diagnosis of minimal obstructive airway disease and tension headaches, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Regarding the Veteran's respiratory disability, the Board notes that while an April 2004 service treatment note provided a diagnosis of COPD and noted that the Veteran had not quit smoking, the Veteran's service treatment records are negative for complaints or treatments related to a chronic respiratory disability or breathing problems.  Significantly, a VA examination in September 2005 was negative for respiratory complaints or diagnoses. 

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current respiratory disability and the Veteran's military service.  

The Board also acknowledges that the Veteran submitted medical treatises from the Internet regarding the health effects of chemical exposure during the Persian Gulf War and burn pits.  However, these treatises only provided general information with respect to health effects from being in the Persian Gulf War and are not specific to the facts of her case.  Thus, such documents are entitled to little probative weight as they do not address the specific relationship of the Veteran's current respiratory disability and her military service.

In fact, the only medical opinion of record weighs against the claim.  As indicated above, the November 2013 VA examiner determined that it was less likely as not that the Veteran's respiratory disability was incurred or caused by an in-service illness as exposure to the constant smoke from the burn pits where she may have exposed may have caused acute respiratory symptoms, but that was more than 5 to 9 years ago and there was no residual from it based on the several chest x-rays with no evidence of chronic or acute changes.

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Regarding the Veteran's headaches, the Board notes that while a February 1983 service treatment record noted rhinitis with occasional headaches, the Veteran's service treatment records are negative for complaints or treatments related to a chronic headache disability.  Significantly, a VA examination in September 2005 was negative for respiratory complaints or diagnoses. 

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current headache disability and the Veteran's military service.  

In fact, the only medical opinion of record weighs against the claim.  As indicated above, the May 2012 VA examiner noted that while the Veteran had tension headaches in service and had a history of headaches for many years, the Veteran's claimed headache condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness as the tension type of headache or migraine was also an associated feature of fibromyalgia.

Neither the Veteran nor her representative has identified, presented, or alluded to the existence of a medical opinion that establishes a relationship between headaches and service.

As there is no competent opinion linking the current disability to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for headaches.

In sum, the Board finds that service connection for respiratory and headache disabilities must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

C.  All Disabilities

The Board notes the Veteran's contentions regarding the etiology of her claimed bilateral hearing loss, bilateral knee, bilateral leg, osteoporosis, memory loss, headaches and respiratory disabilities.  To the extent that the Veteran herself contends that a medical relationship exists between her claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that bilateral hearing loss, bilateral knee, bilateral leg, osteoporosis, memory loss, headaches and respiratory disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran and her representative do not have the medical expertise to provide an opinion regarding the bilateral hearing loss, bilateral knee, bilateral leg, osteoporosis, memory loss, headaches and respiratory etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, multiple VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and her representative's lay assertions that there is a relationship between her claimed bilateral hearing loss, bilateral knee, bilateral leg, osteoporosis, memory loss, headaches and respiratory disabilities and service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

II. Higher Initial Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of her fibromyalgia related pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.   PTSD

Legal Criteria

In this case, the Veteran is currently assigned a 10 percent disability rating, effective July 31, 2007 and a 30 percent disability rating, effective November 4, 2010 for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula for mental disorders, a 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013). 

Factual Background and Analysis

The Veteran underwent a VA examination in June 2008.  She reported that she continued to stay in touch with her siblings each weekend.  She had been married 5 times and had 2 children.  She was currently married to her husband for the past 6 years and had a "very good, healthy" relationship with him.  She indicated that she socialized only with her husband, children and grandchildren and had no interest in socializing with anyone else.  She did report having friends at work and having a "fine" working relationship.  She did not engage in leisure activities like she used to due to physical restrictions.  She was a full time employee as a supervisor at Holloman Air Force Base.  She noted that she was assertive but not aggressive.  She felt depressed when her pain was severe and nothing helped.  She denied suicidal or homicidal attempts or ideation.  On examination she had good flow of thought and no impairment in communication.  She had no hallucinations, delusions or illusions.  Her eye contact and interaction were appropriate with no inappropriate behavior.  She was able to perform her activities of daily living.  She was oriented to person, place time and circumstance.  She had intact memory for immediate, recent and remote events.  There was no ritualistic behavior reported or noted during the evaluation which interfered with routine activities.  Her speech was of normal rate and volume and fairly well-modulated.  No illogical or obscure speech patterns were observed.  She did not identify experiencing panic attacks.  She identified feeling depressed when her pain medication did not work.  There was no impaired impulse control.  She had a history of sleep apnea.  The examiner noted that the Veteran experienced flashbacks precipitated by external cues, that she felt withdrawn, that she did not socialize outside of her family, that she identified herself as "hyperalert", that she had "dreams" for one year after her return from Iraq and that she avoided speaking about her experiences in Iraq.  She had hypervigilance, estrangement, irritability and diminished interest in significant activities.  The dreams were not currently occurring but all other symptoms occurred on a daily basis.  The examiner noted that the severity of the symptoms was deemed moderate to severe.  The diagnosis was PTSD and a GAF score of 60 was assigned.  The examiner noted that the Veteran described moderate impairment with socialization outside her family and moderate to severe impairment in leisure and recreational activities she previously was motivated to engage in and had reported performing in the past.  The examiner concluded that the Veteran's PTSD symptoms had resulted in deficiencies in the areas of social relationship and ability to perform previously pleasurable leisure/recreational activities.

The Veteran underwent a VA examination in November 2010.  The Veteran reported complaints of fatigue and weakness daily that made her unable to engage in sports or recreational activities with her grandchildren.  She was still married to her current husband and her relationships with her grandchildren were impaired by her physical limitations.  She had a good relationship with her husband.  She reported that she socialized minimally out of family contacts.  She enjoyed walking or playing with her dog and was breeding rabbits.  She had generally been functioning fairly in areas such as self-care, employment, schooling, family functioning, physical health, social interaction and recreational pursuits.  On examination, her psychomotor activity and speech were normal.  Her attitude toward the examiner was friendly, relaxed and attentive.  Her affect was appropriate.  Her mood was dysphoric.  She had a short attention span as she forgot things from one room to the next.  Her thought process and thought content were unremarkable.  She had no delusions and understood the outcome of her behavior.  She had sleep impairment as she had fibromyalgia and was always tired.  She also had sleep apnea.  She had no inappropriate behavior, no hallucinations and no obsessive or ritualistic behavior.  She had severe anxiety attacks that were triggered by alarms and big planes flying overhead.  There were no homicidal or suicidal thoughts and her impulse control was good.  Her remote and recent memory was normal but her immediate memory was slightly impaired.  She had recurrent and intrusive recollections of the event and avoided the stimulus associated with the trauma.  She made efforts to avoid thoughts, feelings or conversations associated with the trauma and avoided activities places or people that aroused recollection of the trauma.  She had markedly diminished interest or participation in significant activities.   She had difficulty concentrating, hypervigilance and exaggerated startle response.  Her PTSD symptoms were daily and moderate in severity.  She had interpersonal discomfort and crowds and preferred isolation.  She had irritability and depression and also experienced recurrent and occasional panic-like anxiety attacks.  She was employed full time as a buyer at a civilian engineering group.  Her occupational functioning was affected by her increased absenteeism and poor social interactions.  A GAF score of 60 was assigned.  The examiner determined that there was occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

The Veteran underwent a VA examination in November 2013.  The examiner noted that no other mental disorder had been diagnosed and that the Veteran's occupational and social impairment was best summarized as occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  She had been married since 2002.  She had depressed mood, chronic anxiety and sleep impairment.  On examination, she had good hygiene and eye contact and was oriented to person, time, place and circumstance.  Her behavior was calm and cooperative and her speech was regular.  Her mood was anxious but her affect was congruent and appropriate.  Her thought process was coherent, logical and goal oriented.  She had no suicidal or homicidal ideation.  Her insight was fair and her judgment was good.  A GAF score of 60 was assigned.

Upon careful review of the evidence of record, the Board finds that from July 31, 2007, an initial 30 percent disability is warranted for the Veteran's service-connected PTSD as the Board finds that the Veteran's impairment most nearly approximates the occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks contemplated by a 30 percent disability rating.  In so finding the Board notes that the evidence indicates that for the period prior to November 11, 2010, the Veteran experienced moderate symptomatology including flashbacks, feelings of being withdrawn, hypervigilance, estrangement, irritability and diminished interest in significant activities.  The record shows that these symptoms have impacted the Veteran's social functioning as the examiner concluded that the Veteran's PTSD symptoms had resulted in deficiencies in the areas of social relationship and ability to perform previously pleasurable leisure/recreational activities.

However, the evidence does not show that the occupational and social impairment from the disability more nearly approximates the reduced reliability and productivity contemplated by a 50 percent rating.  The collective evidence shows that the Veteran generally functioned satisfactorily, with routine behavior, self-care, and normal conversation, and was found to have depressed mood and chronic sleep impairment, all of which is consistent with the criteria for a rating of 30 percent.  The medical evidence does not show the Veteran to have flattened affect; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or other symptoms that are characteristic of the next higher, 50 percent rating.  The June 2008, November 2011 and November 2013 VA examinations also determined that the Veteran's thought process and association was unremarkable, normal and coherent with no unusual thought content.  Additionally, the November 2011 and November 2013 VA examiner also noted that there was occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  These descriptions actually correspond squarely with the schedular requirements for the assignment of a 30 percent disability rating.  

Additionally, while the July 2008 VA examiner noted that the Veteran described moderate to severe impairment in leisure and recreational activities, the examiner also noted that the Veteran only had moderate impairment with socialization outside her family.  Furthermore, the November 2010 VA examiner specifically described the PTSD symptomatology as moderate.

The Board's assessment of the severity of the Veteran's adjustment disorder is underscored by the GAF scores assigned to her.  The GAF score is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  The Veteran had been assigned GAF scores of 60 on her VA examinations in June 2008, November 2011 and November 2013.  As noted above, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The score of 60 reflects moderate symptomatology and functional impairment and is generally consistent with the objective findings and a 30 percent rating. 

In sum, the preponderance of the evidence establishes that the social and occupational impairment from the Veteran's PTSD disability most nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Board concludes that the Veteran is entitled to a 30 percent rating, but not higher, for the entire initial rating period. 

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 30 percent must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



B.  Fibromyalgia

The Veteran's service-connected fibromyalgia disability is currently rated as 20 percent disabling for the period from September 14, 2004 to November 6, 2013 and 40 percent disabling for the period from November 7, 2013 under Diagnostic Codes Diagnostic Code 8850-5025. 

Fibromyalgia refers to widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel syndrome, depression, anxiety, or Raynaud's-like symptoms.  38 C.F.R. § 4.71a.

Diagnostic Code 8850 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the musculoskeletal diseases found in VA's Rating Schedule. I n this case, the Veteran's joint pain has been rated as analogous to fibromyalgia, which is evaluated under Diagnostic Code 5025.  That Diagnostic Code provides that a 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent rating is warranted for symptoms that are constant, or nearly so, and are refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2014).  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

Factual Background and Analysis

The Veteran underwent a VA examination in January 2008.  She was current on hydroxychioroquine, hydrocodone and amitriptyline, which gave relief to her soreness, aches, pains and throbbing sensations of the shoulders, elbows, hips, and knees.   The Veteran reported that she was absent from work 5-6 times in a month due to her fibromyalgia symptoms and also indicated that her daily activities were affected since she could not do the things she used to do such as exercise biking, needlepoint work, and things like opening a jar.  

The Veteran underwent a VA examination in February 2010.  The Veteran presented with complaints of aches and pains in the neck, low back, hips and shoulder which were constant in nature.  Her fibromyalgia required continuous medication for control of her symptoms.  Her symptoms were not refractory to therapy.  She presented with complaints of constant or near constant fatigue with difficulty sleeping secondary to pain and was taking Celexa for anxiety/depression.  Her fibromyalgia did impact her ability to work as she lost 3 weeks in the past 12 months due to her symptoms of memory loss, decreased concentration, decreased mobility, problems with lifting and carrying, weakness or fatigue and decreased strength.

The Veteran underwent a VA spine examination in November 2010.  The examiner noted that the Veteran was treated with Gabapentin, hydrocodone with APAP and amitryptiline for her fibromyalgia symptoms with a fair response to treatment with no side effects.  She had widespread musculoskeletal pains and had symptoms of always being tired that were symptoms of fibromyalgia.  A VA joints examiner noted that the Veteran also gave a history of hip, neck, back, elbows and knees.  She took Amytryptiline, Gabapentin, Hydrocodone/APAP with poor response from treatment.  The diagnosis was fibromyalgia with a bilateral knee and leg condition without pathology.  There were no significant effects on her usual occupation or on her usual daily activities.

The Veteran underwent a VA spine examination in November 2013.  It was noted that the Veteran's fibromyalgia symptoms were constant and required continuous medication.  The Veteran's fibromyalgia symptoms were not refractory to therapy.  She had widespread musculoskeletal pain, fatigue, sleep disturbances, headache, depression, anxiety and irritable bowel symptoms that were constant or nearly constant.

The Veteran underwent a VA examination in January 2014.   She presented with complaints of aching of the neck, lower back, shoulder and hips that were constant in nature.  She was currently treated with neurotin, oxycodone, citalopram and pantoprazole for stomach heartburn.  Her symptoms were not refractory to therapy.  She had constant to nearly constant widespread musculoskeletal pain, fatigue, sleep disturbances, depression and anxiety.  

Upon careful review of the evidence of record, the Board finds that from September 14, 2004, an initial 40 percent disability is warranted for the Veteran's service-connected fibromyalgia.

Specifically, for the entire rating period under appeal, the Board finds that the Veteran's fibromyalgia has been manifested by symptoms (solely related to fibromyalgia as opposed to another service-connected disability) constant or near-constant in nature. 

Notably, on VA examination in February 2010, the Veteran's fibromyalgia symptoms were specifically described as constant in nature with constant or near constant fatigue with difficulty sleeping.

The Board acknowledges that the February 2010, November 2013 and January 2014 VA examiners noted that the Veteran's symptoms were not refractory to therapy.  However, the November 2010 VA spine examination also noted that the Veteran had a "fair" response to medication while a VA joints examiner noted a "poor" response to medication.  Additionally, the Board notes that the May 2014 rating decision to increase the Veteran's disability rating to a 40 percent rating, effective November 7, 2013 was based on the increased symptoms of fibromyalgia detailed in the November 2013 VA examination.  Again, the November 2013 specifically noted that the fibromyalgia symptoms were not refractory to therapy.  Rather the increase was based on the Veteran's symptoms of widespread musculoskeletal pain, fatigue, sleep disturbances, headache, depression, anxiety and irritable bowel symptoms that were constant or nearly constant.

Accordingly, the Board finds that an initial 40 percent rating is warranted for the Veteran's fibromyalgia disability from November 14, 2004.  However, the Board finds that an initial rating in excess of 40 percent is not warranted.

As noted above, a maximum 40 percent rating is warranted for symptoms of fibromyalgia that are constant, or nearly so, and are refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2014).  

Neither the Veteran nor her representative have identified any other rating criteria that would provide a higher rating or an additional rating.  The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2014) have been considered whether or not they were raised by the veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.

As will be addressed further below, the Board has considered whether there is any other schedular basis for granting the claim but has found none.

Accordingly, a 40 percent rating is clearly the maximum rating assignable for the Veteran's fibromyalgia.  An increased schedular rating is therefore not available. 

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  All Disabilities

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD and fibromyalgia disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected PTSD and fibromyalgia disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a bilateral leg disability is denied. 

Entitlement to service connection for osteoporosis is denied. 

Entitlement to service connection for a disability manifested by memory loss is denied. 

Entitlement to service connection for a respiratory disability is denied. 

Entitlement to service connection for headaches is denied. 

Entitlement to an initial rating of 30 percent for PTSD, for the period from July 31, 2007 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.

Entitlement to an initial rating of 40 percent for fibromyalgia, for the period from September 14, 2004 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial rating in excess of 40 percent for fibromyalgia is denied.




REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In its March 2014 decision, the RO denied service connection for bursitis and failed to reopen the Veteran's claim for service connection for a low back disability on the basis that new and material evidence had not been submitted.  In an April 2014 correspondence, the Veteran filed a notice of disagreement (NOD) with the March 2014 rating decision.

While the Veteran expressed disagreement with the March 2014 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability and entitlement to service connection for bursitis remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's claim for entitlement to service connection for a disability manifested by lumps in the breasts, the Board notes that per the October 2013 remand instructions, the Veteran underwent a VA examination in November 2013.  The VA examiner opined that the Veteran's claimed condition was at least as likely as not incurred in or caused by the Veteran's service.  The examiner noted that the Veteran had a left breast lump in 1999 and underwent a left breast biopsy in July 1999 which revealed fibrocystic disease with mild eopthelial hyperplasia.  Additionally, a January 2004 right diagnostic mammogram revealed benign nodularity in the right breast.  Notably, the examiner indicated that the Veteran had active duty from 1979 to 1981 and National Guard service from 1981 to 2006.  

However, while the examiner noted a left breast lump in 1999 and a benign nodularity in January 2004, these two instances are not within the Veteran's active duty periods.

The Board notes that service connection may be granted for a disability resulting from a personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Active service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(210), (24) (West 2002 & Supp. 2014); 38 C.F.R. § 3.6(a), (d) (2014); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Thus, with respect to the Veteran's National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304. Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Thus, while the November 2013 provided a positive nexus opinion regarding the Veteran's breast condition and her service, she did not specify whether the Veteran's breast disability was incurred during her active duty or during ACDUTRA.  As the Veteran's breast condition is a disease process, service connection would not be warranted for INACDUTRA duty during her time in the National Guard.

Accordingly, the Board also notes that there is some uncertainty in the record with regard to the dates of the Veteran's National Guard service, including periods of ACDUTRA and INACDUTRA periods. Those dates must be determined prior to determining whether a disability was incurred or aggravated in line of duty in the active military service.  See, e.g., 38 C.F.R. §§ 3.1 (b), (k), 3.6.  Clarification must be obtained on remand to include an addendum opinion by the examiner to specify whether the Veteran's breast condition was caused or aggravated during her active duty or ACDUTRA service or if any preexisting breast condition was permanently aggravated by her subsequent active duty service from July 2004 to September 2004 or a subsequent period of ACDUTRA.

Regarding the Veteran's claim for service connection for osteoarthritis of the cervical spine, per the October 2013 Board remand instructions, the Veteran underwent a VA examination in November 2013.  The examiner opined that it was less likely than not that the Veteran's claimed neck condition was incurred in or caused by the claimed in-service injury, event or illness as she had no evidence of arthritic changes of the cervical spine in the service, her earliest finding of arthritis of the cervical spine was in May 2012 and there was no incident or trauma in the service that may have caused her degenerative process of the cervical spine to progress.  

The Board finds that this VA examination is not adequate.  In part, the examiner concluded that cervical spine was not caused by or related to the Veteran's active duty as her earliest finding of arthritis of the cervical spine was in May 2012.  However, this finding is inconsistent with the evidence of record as a May 2006 private x-ray report revealed osteoarthritis in the cervical spine.  Additionally, while the November 2013 VA examiner indicated that there was no incident or trauma in the service that may have caused her degenerative process of the cervical spine to progress, the Board notes that an October 1980 service treatment report noted that the Veteran presented with upper back pain.

Thus, a medical opinion is needed, either by way of an addendum opinion or new examination that addresses this aspect of the Veteran's claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (2014).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matters of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability and entitlement to service connection for bursitis; including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue(s) are to be returned to the Board for further appellate consideration, if otherwise in order.

3.  The AMC/RO should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA while in service with the National Guard.  

4.  If additional service is verified, all service treatment records for any periods of ACDUTRA and INACDUTRA are to be obtained from the proper authorities and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

5.  After this development is accomplished, return the claims file to the examiner that examined the Veteran in November 2013 for her claimed breast condition.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.

The examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's breast condition had its onset in or is otherwise related to the Veteran's period of active duty or a period of ACDUTRA.  The examiner should also opine as to whether the Veteran's breast condition was aggravated beyond its natural progression during any subsequent period of active service (July 2004 to September 2004) or any period of ACDUTRA service?   

6.  Request an addendum opinion from the November 2013 VA examiner regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's arthritis of the cervical spine (documented on x-rays) was incurred in or
aggravated (permanently worsened) by active service or any incident of service.  The examiner should specifically address the May 2006 private x-ray report which revealed osteoarthritis in the cervical spine as well as the October 1980 service treatment record which noted that the Veteran presented with upper back pain.  The examiner should provide a rationale for the opinions.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

If the examiner who conducted the November 2013 VA examination is unavailable, the requisite medical opinion should be obtained from another appropriately qualified clinician.  If the alternate clinician is unable to complete the addendum without conducting a new examination, then a new examination should be scheduled.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

7.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


